DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19, 25, 26, 28-82 have been canceled. Claims 83-86 have been added. Claims 20-24, 27, 83-86 are pending. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 20-24, 27 in the reply filed on 11-10-21 is acknowledged. 
The concepts of using the stem cells to treat fertility or bone disease in Groups II and III have been withdrawn. 
Claims 20-24, 27, 83-86 are under consideration. 
Claim Objections
The use of the phrase “characterized by” in the preamble of claim 20 makes the structure/function of the stem cell obtained by the method unclear because “characterized” may mean the stem cell is describes as having a distinctive feature without clearly setting forth the stem cell DOES have the feature. The phrase ---stem cell that expresses parathyroid hormone type I receptor (PTH1R), is 2.5 to 4.5 μm in diameter, is capable of forming embryoid bodies in culture, and is capable of differentiating into ectoderm, mesoderm, and endoderm in culture--- would be clear. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 20-24, 27, 83-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a stem cell that expresses parathyroid hormone type I receptor (PTH1R), is 2.5 to 4.5 μm in diameter, is capable of forming embryoid bodies in culture, and is capable of differentiating into ectoderm, mesoderm, and endoderm in culture, does not reasonably provide enablement for how to isolate the cells as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 1 is drawn to a method for isolating a stem cell population characterized in that it expresses parathyroid hormone type 1 receptor (PTH1R), is 2.5 to 4.5 pm in diameter, forms embryoid-like bodies when cultured, and is capable of differentiation into ectoderm, mesoderm, and endoderm upon culture, the method comprising: contacting a sample comprising the stem cell population with an antibody specific for PTH1R, to form an antibody-bound stem cell population; isolating the antibody-bound stem cell population; and releasing the stem cell from the antibody. 

The specification fails to teach how to process the tissue, specifically peripheral blood, for use in the antibody capture process. 
Example 2 (pg 42) describes isolating “PBD-PSCs” from peripheral blood, adipose tissue, bone marrow, ovarian follicular fluid, or seminal plasma, or combinations thereof (para 199). However, this does not make sense because “PBD” stands for “peripheral blood derived”. It is unclear how “peripheral blood derived” stem cells can be derived from other tissues as broadly encompassed by claim 1 or from the tissues in claim 22. Example 2 says the tissue from any sample is mixed with an antibody that targets PTH1R using beads or other means; however, the specification does not teach how to prepare the tissue from any sample for use in the antibody capture described in Example 2. If the sample is whole blood, for example, it is unclear how to process the blood for use in the antibody capture process; i.e. it is unclear whether the antibody is added to whole blood, the platelets after centrifuging, the white blood cells after centrifuging, etc. In particular, pg 31, para 164, is limited to centrifuging the blood within a certain range “to isolate a desired component of the peripheral blood” without disclosing the desired component required to obtain the stem cells in lines 1-4 of claim 20. The paragraph goes on to discuss isolating the plasma or platelet layer and lysing the platelet layer but does not teach the plasma, platelet layer, or lysed platelet layer contain the stem cells in lines 1-4 of claim 20. If the platelet layer is intended to mean a 
Likewise, if the sample is adipose tissue, it is unclear how the adipose tissue is prepared for use in the antibody capture process, i.e. it is unclear whether the antibody is added to non-disaggregated adipose tissue, if the adipose tissue has fibroblasts removed, or if only certain types of cells within the adipose tissue are centrifuged/filtered for use in the antibody capture process. If the sample is bone marrow, it is unclear how to prepare the tissue for use in the antibody capture process, i.e. whole sample, red blood cells, white blood cells, white blood cells of a certain size, etc. If the tissue is ovarian tissue, pg 32, para 168, teaches the tissue must be enzymatically digested or mechanically sheared so as to liberate the PBD-PSCs followed by centrifugation with a specific range. 
Accordingly, it is unclear how to prepare peripheral blood or any other tissue sample for use in the antibody capture process in Example 2. 
Example 3 (pg 42) describes processing whole blood (Fig. 12); however, the specification does not teach whether whole blood, red blood cells, platelets, or white blood cells are contacted with the antibody. Para 201 teaches a porous membrane is used to filter whole blood using centrifugal force or gravity; however, the specification does not teach the structure of any porous membrane that keeps only PBD-PSCs. While methods of filtering white blood cells out of whole blood were well-known in the art, applicants do not provide adequate guidance whether this is all that is required in 
Claim 20 encompasses contacting whole blood or non-disaggregated tissue samples with the antibody; however, the specification does not teach contacting whole blood or non-disaggregated tissue with the antibody. Claims 85 and 86 require centrifuging or filtering the sample; however, the specification does not teach what is being selected or filtered for use in the antibody capture process. Accordingly, it is unclear how to process peripheral blood or any other tissue for use in the antibody capture process required in claim 20.
Claim 20 encompasses contacting a sample comprising the stem cell of interest and any other cell that expresses PTH1R. Claim 20 requires isolating and releasing the stem cells expressing PTH1R; however, it also encompasses isolating and releasing any other cell expressing PTH1R. The specification does not teach PTH1R is specific to pluripotent cells or to the cells set forth in lines 1-4 of claim 20. In fact, NCBI teaches PTH1R expression is generic to liver cells as well as in trace amounts in a number of other tissues (pg 4 of NCBI’s description of the PTH1R gene). Claim 20 does not require purifying the stem cells of interest away from any other cells that express PTH1R. Accordingly, it is unclear how to obtain the stem cells of interest by simply contacting a tissue sample with an antibody that targets PTH1R, isolating those cells and releasing them from the antibody as required in claim 20 because any cell that expresses PTH1R would be captured and released. 
Example 4 (pg 43) describes isolating and growing PBD-PSCs on a nanofiber matrix. The specification fails to how the cells were isolated for reasons set forth above. 
Examples 5-15 are limited to methods of using the stem cells and do not address how to isolate them as required in claim 20. 
Overall, the question is not whether those of skill would apply an antibody to any tissue sample. The question is whether applicants adequately described the processes for preparing a peripheral blood sample for the antibody capture process, whether the 
Given the vague teachings in the specification, the wide variety of options for preparing the sample for use in the antibody capture process to obtain a stem cell of interest in claim 20, and the confusing meaning of PBD-PSCs obtained from non-peripheral blood in Example 2, it would have required those of skill undue experimentation to determine how to perform the method of claim 20, specifically in adipose tissue, bone marrow, seminal fluid, ovarian follicular fluid in claim 22, or in context of centrifuging and filtering as required in claims 85 and 86. 
The specification does not enable contacting any sample with an antibody that binds CD45 as required in claim 27. Pg 9, para 46, and pg 31, end of para 164, discuss negative selection of cells in a peripheral blood “platelet layer” after lysis using CD45; however, the specification does not teach what is being selected or how it relates to when the antibody capture process is performed. Claim 20 is certainly does not require performing the CD45 capture process before performing the PTH1R capture process which appears to be the gist in paragraph 164. Finally, the process is limited to peripheral blood samples, but claim 27 is not so limited. Given the vague nature of the teachings, it would have required those of skill undue experimentation to determine how/when to incorporate the step of claim 27 into the method of claim 20. 

Written Description

The specification lacks written description for how to prepare peripheral blood or any other tissue for use in the antibody capture process. 
Example 2 (pg 42) describes isolating “PBD-PSCs” from peripheral blood, adipose tissue, bone marrow, ovarian follicular fluid, or seminal plasma, or combinations thereof (para 199). However, this does not make sense because “PBD” stands for “peripheral blood derived”. The specification lacks written description for how “peripheral blood derived” stem cells can be derived from other tissues as broadly encompassed by claim 1 or from the tissues in claim 22. Example 2 says the tissue from any sample is mixed with an antibody that targets PTH1R using beads or other means; however, the specification lacks written description for how to prepare the tissue from any sample for use in the antibody capture described in Example 2. If the sample is whole blood, for example, the specification lacks written description for how to process the blood for use in the antibody capture process; i.e. the specification does not describe whether the antibody is added to whole blood, the platelets after centrifuging, the white blood cells after centrifuging, etc. In particular, pg 31, para 164, is limited to centrifuging the blood within a certain range “to isolate a desired component of the peripheral blood” without disclosing the desired component required to obtain the stem cells in lines 1-4 of claim 
Likewise, if the sample is adipose tissue, the specification does not disclose how the adipose tissue is prepared for use in the antibody capture process, i.e. it is unclear whether the antibody is added to non-disaggregated adipose tissue, if the adipose tissue has fibroblasts removed, or if only certain types of cells within the adipose tissue are centrifuged/filtered for use in the antibody capture process. If the sample is bone marrow, it is unclear how to prepare the tissue for use in the antibody capture process, i.e. whole sample, red blood cells, white blood cells, white blood cells of a certain size, etc. If the tissue is ovarian tissue, pg 32, para 168, teaches the tissue must be enzymatically digested or mechanically sheared so as to liberate the PBD-PSCs followed by centrifugation with a specific range. 
Accordingly, the specification lacks written description for how to prepare peripheral blood or any other tissue sample for use in the antibody capture process in Example 2. 
Example 3 (pg 42) describes processing whole blood (Fig. 12); however, the specification does not teach whether whole blood, red blood cells, platelets, or white blood cells are contacted with the antibody. Para 201 teaches a porous membrane is used to filter whole blood using centrifugal force or gravity; however, the specification 
Claim 20 encompasses contacting whole blood or non-disaggregated tissue samples with the antibody; however, the specification does not teach contacting whole blood or non-disaggregated tissue with the antibody. Claims 85 and 86 require centrifuging or filtering the sample; however, the specification does not teach what is being selected or filtered for use in the antibody capture process. Accordingly, the specification lacks written description for how to process peripheral blood or any other tissue for use in the antibody capture process required in claim 20.
Claim 20 encompasses contacting a sample comprising the stem cell of interest and any other cell that expresses PTH1R. Claim 20 requires isolating and releasing the stem cells expressing PTH1R; however, it also encompasses isolating and releasing any other cell expressing PTH1R. The specification does not teach PTH1R is specific to pluripotent cells or to the cells set forth in lines 1-4 of claim 20. In fact, NCBI teaches PTH1R expression is generic to liver cells as well as in trace amounts in a number of other tissues (pg 4 of NCBI’s description of the PTH1R gene). Claim 20 does not require purifying the stem cells of interest away from any other cells that express PTH1R. Accordingly the specification lacks written description for how to obtain the stem cells of interest by simply contacting a tissue sample with an antibody that targets 
Example 4 (pg 43) describes isolating and growing PBD-PSCs on a nanofiber matrix. The specification fails to how the cells were isolated for reasons set forth above. The specification fails to teach the specific parameters required to grow the [undisclosed] cells. The specification fails to teach whether the PBD-PSCs were obtained after antibody capture, purification, separation, filtration, or whatever is required to obtain the initial cells of interest. Pg 6, para 18, teaches the nanomatrix may be polymer fibers, including, for example, polydimethylsiloxane, polyglycerol sebacate, polycaprolactone, polylactic acid, polyglycolic acid, cellulose, alginate, agar, agarose, collagen I, collagen IV, hyaluronic acid, fibrin, poly-L-lactide, or poly(lactic-co-glycolic acid); however, the specification does not teach the specific combination of reagents required to specifically grow PBD-PSCs. If the means of doing so are simply well-known pluripotent stem cell culture conditions, the specification does not teach using such conditions. If the means of doing so are specific to PBD-PSCs, the specification provides no specific combination of reagents that are specific to culturing PBD-PSCs. It is unclear whether the culturing is required before the antibody capture process. It is unclear whether the culturing is required after the antibody capture process to exclude cells that express PTH1R that are not pluripotent. Accordingly, the specification lacks written description for how the process in Example 3 correlates to the sample used in the method of claim 20 or whether it is required after the antibody capture process set forth in claim 20 to obtain the stem cells of interest. 

Overall, the question is not whether those of skill would apply an antibody to any tissue sample. The question is whether applicants adequately described the processes for preparing a peripheral blood sample for the antibody capture process, whether the process applies to adipose, bone marrow or any other tissue sample, or whether applicants adequately described the processes for obtaining the stem cells of interest after the stem cells and any other cell expressing PTH1R are released from the antibody. 
Given the vague teachings in the specification, the wide variety of options for preparing the sample for use in the antibody capture process to obtain a stem cell of interest in claim 20, and the confusing meaning of PBD-PSCs obtained from non-peripheral blood in Example 2, the specification lacks written description for how to perform the method of claim 20, specifically in adipose tissue, bone marrow, seminal fluid, ovarian follicular fluid in claim 22, or in context of centrifuging and filtering as required in claims 85 and 86. 
The specification lacks written description for contacting any sample with an antibody that binds CD45 as required in claim 27. Pg 9, para 46, and pg 31, end of para 164, discuss negative selection of cells in a peripheral blood “platelet layer” after lysis using CD45; however, the specification does not teach what is being selected or how it relates to when the antibody capture process is performed. Claim 20 is certainly does not require performing the CD45 capture process before performing the PTH1R capture process which appears to be the gist in paragraph 164. Finally, the process is limited to 
 
Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24, 27, 83-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “characterized in that it” in claim 20 makes the claim unclear. The term “characterized” means “described as”; a stem cell “described as” expressing PTH1R does not necessarily express PTH1R. The claim can be written more clearly as ---a stem cell that expresses [PTH1R]”. 
The metes and bounds of “embryoid-like bodies” in claim 20 are unclear because it is unclear when a structure is “like” or no longer “like” an embryoid body. While the structures/functions of embryoid bodies were well-known, the specification and the art at the time of filing do not define when a structure is “like” or no longer “like” an embryoid body. Without such guidance, those of skill would not be able to determine when they were infringing on the claim.

The metes and bounds of the phrase “expressive of classical CD markers” in claim 23 are unclear because the metes and bounds of “classical” CD markers are unclear. It is unclear whether the CD markers are “classical” because of their age, because they are specific to pluripotent cells, because they are specific to PBD-PSCs, because they are specific to mesoderm cells, etc. It is unclear whether the phrase “expressive of” means the cells express the marker or if they convey the meaning of “expressing” the markers. 

The art at the time of filing did not reasonably teach or suggest contacting a tissue sample with an antibody specific for PTH1R such that stem cells that express PTH1R, are 2.5-4.5 μm in diameter, are capable of forming EBs, and are capable of differentiating into ectoderm, mesoderm, and endoderm are obtained. 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632